Citation Nr: 1549216	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  09-36 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected left shin splints.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected right shin splints.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from July 2001 to November 2001 and from January 2003 to March 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for left and right shin splints and assigned noncompensable (zero) disability ratings for each lower extremity, effective April 1, 2004.  The Veteran appealed the assigned ratings, and in a December 2014 rating decision, the Appeals Management Center (AMC) increased each rating of the left and right shin splints to 10 percent disabling, effective April 1, 2004.  As these new ratings did not constitute the full benefit sought on appeal, the matters are now before the Board.

This case was previously before the Board in July 2014, at which time the Board remanded the case for additional evidentiary and procedural development.  As discussed in more detail below, the Board finds that there has been substantial compliance with its remand orders and that it may therefore proceed with a determination of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

While the Veteran initially requested a Board hearing in his September 2009 Substantive Appeal (VA Form 9), he has subsequently withdrawn this request through several July 2013 written statements.  Therefore, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(e) (2015).

The issue of entitlement to service connection for depression, to include as due to service-connected left and right shin splints, has been raised by the record in July 2013 statements by the Veteran and his spouse, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's left leg shin splints produced a slight knee or ankle disability, which was characterized by pain, inability to walk for long distances, slightly limited motion of the knee, and chronic knee strain; however, the evidence does not show that these symptoms can be characterized as moderate or marked ankle or knee disabilities.  

2.  For the entire appeal period, the Veteran's right leg shin splints produced a slight knee or ankle disability, which was characterized by pain, inability to walk for long distances, slightly limited motion of the knee, and chronic knee strain; however, the evidence does not show that these symptoms can be characterized as moderate or marked ankle or knee disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for service-connected left shin splints have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5299-5262 (2015).

2.  The criteria for an evaluation in excess of 10 percent for service-connected right shin splints have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5299-5262.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking a rating in excess of 10 percent for his left and right shin splints disabilities. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes, or DCs, identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture if it more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where, as here, entitlement to service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following discussion addresses the Veteran's level of disability for his left leg and right leg shin splits disabilities from April 1, 2004, which is the first date after his discharge from service.  See Francisco, 7 Vet. App. 55; see also Hart, 21 Vet. App. 505.  

The present appeal involves a disability of the musculoskeletal system.  "Shin splints" refers to nonspecific pain that occurs in the lower legs during running.  It has also been defined as a strain of the flexor digitorum longus muscle occurring in athletes, with pain along the shin.  See Dorland's Illustrated Medical Dictionary 1753 (32nd ed. 2012).

Initially, the Veteran's left and right shin splints were each rated as noncompensable (zero percent) under DC 5022-5271 (periostitis and limited motion of the ankle).  Hyphenated diagnostic codes are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).  The additional DC, shown after the hyphen, represents the basis for the rating, while the primary DC indicates the underlying source of the disability.  

However, in a December 2014 rating decision, the RO increased the disability ratings for these disabilities and assigned different diagnostic codes for each leg disability.  Thus, he is currently in receipt of 10 percent disability ratings for left and right shin splints under DC 5299-5262, effective April 1, 2004.  38 C.F.R. §§ 4.20, 4.27 (2015) (when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The factors involved in evaluating and rating disabilities of the joints include increased or limited motion, weakness, fatigability, incoordination, painful movement, swelling, deformity, or disuse atrophy.  38 C.F.R. § 4.45.

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  Deluca v. Brown, 8 Vet. App. 202, 207-08 (1995).  The Board notes, however, that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Even though the evidence does not show that he has a malunion of the tibia and fibula in either leg, the Veteran's left and right shin splints symptoms of a slight knee or ankle disability, including pain, inability to walk long distances, slightly limited motion of the knees, and bilateral chronic knee strain, are most closely rated by analogy through DC 5299-5262. 

Under DC 5262, for impairment of the tibia and fibula, a 10 percent rating is assigned for malunion of the tibia and fibula with slight knee and or ankle disability; a 20 percent rating is assigned for malunion with moderate knee or ankle disability; and, a 30 percent rating is assigned for malunion with marked knee or ankle disability.  A 40 percent rating is assigned for nonunion of the tibia and fibula with loose motion and requiring a brace.  Since this diagnostic code takes into account knee and ankle disabilities, the Board shall address whether the Veteran would receive a higher benefit under diagnostic codes for these disabilities. 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Board has carefully reviewed the evidence of record and concludes that, for the entire increased rating period since April 1, 2004, the record demonstrates that the Veteran's disability picture does not warrant a disability rating in excess of 10 percent for his left and right shin splints disabilities.  

Initially, since the Veteran's disabilities are currently rated as 10 percent disabling under DC 5299-5262, his left and right leg symptoms can only receive higher benefits of 20 or 30 percent disability ratings under DC 5262 if there is evidence of malunion of the tibia and fibula with moderate or marked knee or ankle disability, respectively, or a 40 percent rating if the record shows evidence of nonunion of the tibia and fibula with loose motion and requiring the use of a brace.  He also may be able to obtain a higher benefit for each disability if one of the other diagnostic codes related to the knee, leg, and ankle applies and if such symptoms are present.

In particular, his shin splints disabilities can also be analogously rated under DC 5312, which pertains to Group XII of the musculoskeletal system, for those muscles of the leg and foot.  See 38 C.F.R. § 4.73 (2015).  This diagnostic code rates the function in dorsiflexion of the extension of the toes, stabilization of the arch, and the anterior muscles of the leg, to include the tibialis anterior, extensor digitorum longus, extensor hallucis longus, and the peroneus tertius.  

Under DC 5312, a zero percent rating is given for slight disability.  A 10 percent rating is warranted for moderate disability.  A 20 percent disability rating is assigned when the disability is moderately severe.  A maximum evaluation of 30 percent is in order when the disability is severe.  The words "mild," "moderate," and "severe" are not defined in the VA rating schedule and so the Board must evaluate all of the evidence in order to render a decisions that is "equitable and just."  38 C.F.R. § 4.6 (2015).

Furthermore, the Veteran may not be assigned separate ratings under DC 5262 (impairment of the tibia and fibula) and DCs 5256, 5257, 5258, 5259, 5260, 5261, 5270, 5271, 5272, 5273, 5274, or 5312 as this would constitute pyramiding under VA laws and regulations.  The critical element in permitting the assignment of several ratings under the various diagnostic codes is that none of the symptomatology for any of the disabilities is duplicative or overlapping the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Thus, if the Veteran's left and right shin splints symptoms meet the criteria for these diagnostic codes, and such symptoms would provide a higher benefit to him, the Board must switch the currently-assigned diagnostic code to one of these diagnostic codes, but it may not assign separate ratings for these symptoms in addition to the currently assigned diagnostic code.  

DC 5262 provides ratings for impairment of the tibia or fibula, assigning ratings for malunion of the tibia and fibula with "knee or ankle disability" or nonunion of the tibia and fibula with loose motion, requiring a brace.  38 C.F.R. § 4.71a.  Malunion is "union of the fragments of a fractured bone in a faulty position."  Dorland's Illustrated Medical Dictionary 1115 (31st ed. 2007).  Nonunion is the "failure of the ends of a fractured bone to unite."  Id. at 1309.  Disability from malunion of the tibia shaft is produced mainly by rotational deformity, lateral and posterior bowing, and usually some degree of shortening.  See Canale & Beaty, Campbell's Operative Orthopaedics 2931 (12th ed. 2012).  Symptoms may include ankle, knee, or back pain, gait disturbances, and a cosmetically unacceptable deformity.  Id.  A malunited fracture may also impair function and interfere with proper balance or gait in the lower extremities.  Id. at 2971.  

Looking to the plain meaning of the terms used in the rating criteria, "disability" is defined as "incapacity or lack of ability to function normally" that may be either physical, mental or both, including anything that causes such incapacity.  Dorland's Illustrated Medical Dictionary at 533.  Thus, the requirement of knee or ankle "disability" under DC 5262 is broad enough to encompass symptoms including limitation of motion due to pain as well as instability.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the regulatory definition of "disability" is the "impairment of earning capacity resulting from such diseases or injuries and their residual conditions."  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Further "impairment" is "any abnormality of, partial or complete loss of, or the loss of the function of, a body part, organ, or system" that is "due directly or secondarily to pathology or injury and may be either temporary or permanent."  Dorland's Illustrated Medical Dictionary at 936.  Thus, the requirement of knee or ankle "disability" under DC 5262 is broad enough to encompass all symptoms, including pain, limitation of motion, stiffness, and instability.  The other requirement under DC 5262 is that there be malunion or nonunion of the tibia and fibula.  

Here, DC 5262 overlaps with DC 5312, and the remaining diagnostic codes noted above, by providing ratings based, at least in part, on symptoms of motion, instability, and other symptoms classified as slight, moderate, or marked injury, to include disability of the knee or ankle, which are already contemplated by those diagnostic codes.  Thus, assigning separate ratings for the Veteran's left and right shin splints disabilities under these various diagnostic codes would amount to pyramiding.  

The evidence of record shows that the Veteran complained of and was treated for shin splints during active service.  Specifically, in February 2003, he was told not to run or do physical training for two months due to his shin splints symptoms.  Likewise, an outpatient clinic visit note from the same month showed that he complained of bilateral lower extremity weakness, which resolved during the same day and was attributed to his hypothyroidism.

Post-service, in a June 2004 Iraqi Freedom general medical examination report, he was noted as running approximately three miles per day, six days a week.  In an October 2004 functional capacity certificate, he stated that he did not have any medical disorder which prevented him from doing all of the physical activities required of a soldier, including walking 12 miles in combat boots with field gear, carrying 40 lbs. for a distance of 100 feet, and being on his feet continuously for four hours.  Also in October 2004, a report of medical history did not note any shin splints symptoms.  

In March 2005, the Veteran filed a claim for service connection for a bilateral shin splints disability.  March 2005 VA primary care and addendum notes show that he complained of bilateral lower extremity shin pain for 1.5 years, which was worse during running and sometimes presented when walking.  He also reported that he noted wearing off of his shoes on the lateral margin, and he believed that this was contributing to his pain in the bilateral lower legs.  Very similar complaints were noted in a May 2005 VA primary care note.  In a December 2005 VA primary care provider note, he was assessed as having a patellar tendon syndrome of the right knee, which was aggravated by running.  

In an April 2005 statement, the Veteran contended that since discharge from service, he suffered from shin splints every time he walked or ran a long distance.  In a September 2005 notice of disagreement (NOD) for the denial of service connection for his left and right shin splints, he stated that he takes ibuprofen to manage the bilateral shin pain.  He indicated that the VA examination below did not truly show his symptoms because he had over a year's worth of time to heal his bilateral lower leg symptoms.  He stated that he must run in order to stay in shape due to his active army reserve status.  He made similar contentions in his April 2006 substantive appeal form (VA Form 9) for the service connection claim for these disabilities.  He also contended that he cannot run over a mile without feeling the pain in his shins.  

In May 2005, he was afforded a VA examination for his service connection claim for bilateral shin splints, during which he indicated that he was working as an assistant butcher at a store.  He reported that he exercised every day by lifting weights and trying to run, but that he had problems in his legs.  He stated that running aggravated his shin splints, but prolonged sitting or standing, or cold weather, did not affect him.  Upon examination, he had a normal, unassisted gait.  There was no weakness of any groups of muscles in hip flexion, knee extension, ankle dorsiflexion, or plantar flexion.  His lower extremity joints were normal with full ranges of motion in bilateral hips, knees, ankles, and toes.  The examiner did not find any abnormality on repeated motion, and no increased pain, weakness, or fatigue on repeated tests.  The examiner noted a mild tenderness on the lateral aspects of both shins and on the posterolateral aspects of the tibia on both sides, but the Veteran was able to squat down and up.  Furthermore, he had normal results for his motor strength, sensory, and deep tendon reflexes evaluations.  The examiner confirmed his diagnosis of shin splints.  

He underwent another VA evaluation for his shin splints disabilities in July 2008.  The QTC medical report of this evaluation showed that he complained of localized, aching pain at the shins for the previous five years, which occurred four times per day and lasted for two hours.  He described the pain as an eight out of a possible ten.  It was elicited by physical activity, but relieved by rest and NSAIDs.  He stated that he had to avoid running due to his bilateral shin splints symptoms.  

Upon examination, his leg length was symmetrical and he did not require an assistive device for ambulation.  An examination of his feet did not show any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  An examination of the left and right tibia and fibula showed tender tibialis anterior muscles, bilaterally.  His knees did not show any signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement.  Moreover, the knees did not show locking pain, genu recurvatum, or crepitus.  The left and right knee joints had flexion of 140 degrees and extension of zero degrees, with no additional limitation of motion due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The anterior and posterior cruciate ligaments stability test, the medial and lateral collateral ligaments stability test, and the medial and lateral meniscus test were within normal limits for both knees.  

Similarly, his right and left ankles did not show signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  Range of motion testing of each ankle showed dorsiflexion of 20 degrees and plantar flexion of 45 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use for either ankle.  There was no indication of malunion of the astralgus or the os calcis on either the right or left lower extremity.  The examiner noted that his pain was aggravated by walking on the toes.  X-rays of the left and right tibia and fibula showed results that were within normal limits.  

After confirming his diagnosis of bilateral shin splints, the examiner remarked that the Veteran's usual occupation required him to stand a lot at work, which made his shin symptoms worse.  The effect of the shin splints on his daily activities was to have to avoid running, but he was noted as being able to ride his bicycle for approximately 26 miles to his work and back home.  

In an August 2008 independent medical opinion report, a medical professional again noted that the Veteran was able to do three-mile runs approximately six times per week in 2004 and that he was able to ride his bicycle for 26 miles; however, these activities usually aggravated and prolonged his bilateral shin splints disabilities.   

After the RO granted service connection for his left and right shin splints, the Veteran was assigned zero percent ratings for these disabilities.  He appealed the assigned ratings, and in a May 2009 NOD, he contended that he did not perform his normal routine of taking a morning walk prior to the July 2008 VA examination.  Therefore, his shins were not in as much pain during the examination, although, he contended his shins usually are in grueling pain.  He stated that he has had to continue with his physical exercises to fight off the accumulation of fat on his body due to his service-connected hypothyroidism.  He made similar contentions in his September 2009 VA Form 9.  He also stated in the May 2009 NOD that he was promoted at work, which required him to be on his feet and walking for the majority of his day.  These activities caused his shins and joints to be in excruciating pain.  He endorsed symptoms of painful motion that was chronic, joint immobility, and weakness, which caused him to overcompensate for his normal movements when walking and jogging.  

In a July 2013 statement, the Veteran contended that his bilateral shin splints made his employment as a warehouse inventory analyst increasingly difficult.  He also stated that these disabilities had an impact on his psyche and his entire body.  He again stated that he had to take ibuprofen when he walked long distances, that he took ibuprofen every day, and that he cannot do any type of prolonged running or hiking.  He stated that his shin pain caused him to walk differently, which caused him to have additional pain in his knees and lower back.  He stated that he just wants to go home and be off his feet every day after work due to his left and right shin splints symptoms.  

In addition to the Veteran's lay statements, the record includes a statement from his sister in June 2009 in which she relayed that her brother told her he cannot run more than a few yards before his shins and ankles begin to ache.  She observed a semi-limp to his step when he ran or walked.  He looked as if he was in constant pain while on his feet, and she could see that he had limited motion in both of his knees and ankles.  He also told her that he could barely move the tip of his foot past a parallel plain in relation to the ground and that his knees ached, constantly.  

Furthermore, the Veteran's wife stated that he lived in constant pain in his shins in a July 2013 statement.  She stated that he cannot do anything active after work, such as shopping or walking the dog, due to these symptoms.  She also noted that he became depressed and withdrawn when he was unable to participate in social activities or outings, such as hiking and running.  

Moreover, the Veteran's representative contended in an August 2013 informal hearing presentation that he should be rated as 10 percent disabling for each of his shin splint disabilities due to pain produced in the affected areas of the tibia and fibula.  Contrarily, in a July 2015 post-remand brief, the Veteran's representative alleged that his lower leg disabilities should be rated in excess of 10 percent for each leg.  

Additional VA treatment records show complaints and treatment for his left and right shin splints symptoms throughout the appeal.  Specifically, an April 2010 primary care note showed that he had been having right ankle pain, which was bothersome with walking but worse with running.  A February 2011 VA primary care note documented that the Veteran complained of bilateral knee pain when walking longer than two miles, but that he had been using a knee brace with good results.  In fact, a VA orthopedics prosthesis note from the same month showed that he was fitted with knee braces due to his arthralgias.  

During a VA examination for his low back disability in July 2011, the Veteran's bilateral lower leg reflexes were tested.  The right and left lower extremity reflexes revealed knee and ankle jerks of 2+, and his lower extremities did not show signs of pathologic reflexes.  

In another QTC medical examination in January 2013, the Veteran was again diagnosed with bilateral shin splints.  He reported that these disabilities had gotten worse since service, and that the pain had expanded to his knees and ankles, as well as his shins.  He indicated that he had flare-ups, which prevented him from exercising, including walking, running, biking, and that he was required to consume ibuprofen on a daily basis.  His range of motion testing revealed right and left knee flexion of 140 degrees with no objective evidence of painful motion, and zero degree extension or any degree of hyperextension for both knees with no objective evidence of painful motion.  No additional limitation in the range of motion, or functional loss or impairment was noted after three repetitions for both knees.  He did not have tenderness or pain to palpation for the joint line or soft tissues of either knee.  Muscle strength and joint stability testing revealed normal results for both lower extremities.  He was noted as not having a history of recurrent patellar subluxation or dislocation, any meniscal condition, joint replacement surgeries, or scars, but he did have diagnoses of shin splints in both legs.  He did not need the use of an assistive device as a normal mode of locomotion.  X-rays of the tibia and fibula of both legs did not show any abnormal findings.  

The examiner stated that the Veteran's bilateral shin splints disabilities made it difficult for him to walk for long periods in the warehouse distribution center where he worked, including going around the warehouse and gathering information and required data.  

The Veteran disagreed with some of this VA examiner's findings in a May 2013 statement.  He also indicated that he has severe knee problems due to his bilateral shin splints, and he stated that he was receiving physical therapy for these symptoms.  In fact, private treatment records in the claims file show physical therapy for bilateral patellofemoral syndrome and "runner's knee" in April 2013.

Following the Board's July 2014 remand directives, the Veteran was again evaluated by a VA examiner in October 2014, during which the examiner reviewed his claims file, performed an in-person examination, and took down his history and self-reported symptoms.  The Veteran stated that he has shin splints now even when he is only walking, and in fact, he reported flare-ups that manifested as pain during walking.  Range of motion testing showed right and left knee flexion of 120 degrees with objective evidence of pain at 120 degrees.  Right and left knee extension was at zero degrees or any degree of hyperextension with no evidence of painful motion.  The same results were gathered after three repetitions.  He did not have additional limitation in the range of motion following repetitive-use, but additional functional loss included less movement than normal, excess fatigability, and pain on movement in both lower extremities.  The examiner noted that he did not have pain on the shin area, nor tenderness of the bones; however, he did have mild tenderness in the muscle attachments alongside the calf muscles on palpation.  Moreover, muscle strength testing showed 4/5 results for left and right knee flexion and extension.  Joint stability tests were normal for both lower extremities and he did not have evidence or history of recurrent patellar subluxation or dislocation.  

The examiner indicated that he had shin splints and again noted that his pain is more in the calf muscle attachments, with more pain on the right side than the left.  His bone scan was negative and his tenderness was more local in the muscle attachments to the tibia and fibula in both legs.  He did not have any meniscal problems, and he did not require the use of an assistive device as a normal mode of locomotion.  Diagnostic testing did not show the presence of arthritis or patellar subluxation.  The examiner noted that walking fast caused pain to his legs, which had an impact on his ability to work.  The examiner also reported that pain, weakness, fatigability, or incoordination did not significantly limit his functional ability during flare-ups or on repeated use over time.  

Following the in-person examination, the examiner diagnosed him with bilateral chronic knee strain and mild clinical shin splints.  The examiner stated that his bone scan and x-rays of the knees were normal.  The examiner explained that the current severity of the shin splints was clinically minimal as his pain is located more in the attachments of the calf muscles to the tibia and fibula, which gets worse on rapid walking.  

The abovementioned evidence shows that, for the entire appeal period, the Veteran's left and right leg shin splints produced slight knee or ankle disabilities, which were characterized by pain, inability to walk for long distances, slightly limited motion of the knees, and chronic knee strain; however, the evidence does not show that these symptoms can be characterized as moderate or marked ankle or knee disabilities.  In particular, the Veteran has continuously complained of pain in his knees and ankles due to these disabilities, which was exacerbated by physical activity, including walking, running, hiking, or standing.  Moreover, statements from his wife and sister also showcase the presence of these symptoms, particularly during exercise and as a result of work.

The medical evidence of record also supports a finding of symptoms illustrating a slight ankle or knee disability for each leg.  In particular, the various VA examinations throughout the appeal have noted the presence of pain and aching, especially after exercise or prolonged walking.  Most recently, during the October 2014 VA examination, the examiner also noted that the Veteran had slightly limited range of motion in his knees of 120 degrees flexion and muscle strength testing showed 4/5 results for left and right knee flexion and extension.  Overall, the record indicates that his bilateral shin splints symptoms have warranted 10 percent disability ratings for the entire time on appeal due to the fact that his symptoms have resulted in slight knee or ankle disabilities.

However, there is no indication that these symptoms have warranted ratings in excess of 10 percent at any time during the pendency of the appeal.  Specifically, the evidence does not show that his symptoms can be characterized as malunion of the tibia and fibula with moderate knee or ankle disabilities for either leg.  Specifically, the most symptomatic medical evidence of the Veteran's shin splints disabilities comes from the October 2014 VA examination, which showed that he had limited flexion of the knees at 120 degrees with additional functional loss including less movement than normal, excess fatigability, and pain on movement in both lower extremities.  Nonetheless, this VA examination, as well as the rest of the medical evidence of record, did not show that he has moderate or marked knee or ankle disabilities.  In particular, this VA examination, and the remainder of the medical evidence in the claims files, showed that the Veteran did not have knee ankylosis, recurrent subluxation or lateral instability in the knees, cartilage or meniscal problems or removal, limited flexion of the leg to 30 degrees or less, or limited extension of the leg to 20 degrees or higher.  Moreover, there was no evidence of genu recurvatum, ankylosis of the ankle, marked limited motion of the ankle, ankylosis of the subastragalar or tarsal joint, os calcis or astragalus, an astragalectomy, or a moderately severe disability of Group XII muscles for either leg during the present appeal.   Thus, the evidence of record demonstrates that the Veteran's disability picture for his left and right shin splints does not warrant disability ratings in excess of 10 percent for either leg for the entire time period on appeal.  

Accordingly, as the preponderance of the evidence is against entitlement to disability ratings in excess of 10 percent for service-connected left and right shin splints, the benefit of the doubt doctrine does not apply, and the Veteran's claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular Consideration

The Board has also considered whether referral for one or more "extraschedular" ratings is warranted.  An extraschedular rating is a rating outside of the regular rating criteria and is permitted if certain factors are present.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate his service-connected disabilities above reasonably describes and assesses his disability level and symptomatology.  The criteria rate his left and right shin splints disabilities on the basis of severity of malunion or nonunion of the fibula and tibia, to include ankle and knee disabilities, and as due to pain, weakness, and loss of function; thus, the demonstrated manifestations - namely pain, range of motion, gait, tenderness, and inability to walk and run for long periods of time- are contemplated by the provisions of the rating schedule, the Deluca factors, and the provisions of 38 C.F.R. § 4.40, 4.45, 4.59, 4.150.  

The Board acknowledges that the Veteran and his wife have also contended that his bilateral shin splints have had an impact on his psychological wellbeing in July 2013 statements.  Because the Board is referring the issue of entitlement to service connection for depression, to include as due to his service-connected left and right shin splints disabilities, it does not need to refer his claimed psychological symptoms for an extra-schedular consideration.  

As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate his left and right shin splints disabilities, and referral for consideration of an extra-schedular evaluation is not warranted.

The Board has also considered whether an inferred claim for a total disability based upon individual unemployability (TDIU) has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Basically, a TDIU award permits for the assignment of a total rating even when an individual service-connected disability or disabilities are rated as less than total.   

The Board acknowledges that a November 2007 memorandum from the Veteran's former employer showed that he was terminated for poor performance; however, there was no indication that this termination was due to his service-connected left and right shin splints disabilities.  Rather, the record as a whole shows that the Veteran has been employed for the vast majority of the time on appeal.  Specifically, in addition to the May 2005, July 2008, and January 2013 VA examinations, which mentioned employment above, the Veteran has stated that he has been employed during the pendency of this appeal in January 2008, November 2009, and July 2013 statements, a May 2009 NOD, and a July 2013 electronic mail.  Furthermore, neither he, nor the overall record, has indicated that he is prevented from security or maintaining gainful employment due to his service-connected disabilities.  Thus, Rice is inapplicable in the present case.  

Moreover, the Board acknowledges that the Veteran is also service-connected for low back strain with intervertebral disc syndrome (IVDS), tinea versicolor, post-traumatic stress disorder (PTSD), tinnitus, hyperthyroidism, and left and right superficial peroneal nerve radiculopathy.  However, the record as a whole has not indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the additional service-connected disabilities in concluding that referral for consideration on an extraschedular rating is not warranted.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Notice letters were sent to the Veteran in March 2005 and June 2009 prior to the initial adjudication of the claims on appeal.  Notices sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015). 
 
VA also has a duty to assist a veteran in the development of a claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  The Board finds that VA has satisfied its duty to assist by acquiring service treatment and personnel records, and records of VA and private treatment.

The duty to assist was further satisfied by VA examinations in May 2005, July 2008, January 2013, and October 2014, during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Finally, the Board remanded this case in July 2014 for additional development, including scheduling the Veteran for a VA examination and issuing a supplemental statement of the case (SSOC) if any benefit was denied by the RO.  Accordingly, the Veteran was afforded a VA examination in October 2014 and VA issued an SSOC in December 2014.  Therefore, the Board finds that there has been substantial compliance with its July 2014 remand directives, and the Board has properly proceeded with the foregoing decision.  See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.


ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected left shin splints is denied.

Entitlement to a disability rating in excess of 10 percent for service-connected right shin splints is denied.  




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


